Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Modell et al (US 4,147,624) in view of Edmiston (US 2014/0135212) or Edmiston (US 2010/0113856).
With respect to claim 21, Modell et al disclose a method for the extraction of an organic solute from an aqueous solution including: (i) treating an aqueous solution containing one or more organic solutes (e.g., carried by line 11) by passing the aqueous solution through a filter media vessel 10 containing a filter media to remove at least one of the one or more organic solutes from the aqueous solution and providing a treated water supply 12 (see FIG. 5 and lines 28-46 of col. 10); (ii) regenerating the filter media after the filter media becomes saturated or partially saturated with organic solutes by supplying a displacement fluid (e.g., vial line 13) to the saturated filter media to remove at least one of the one or more organic solutes from the filter media and provide a waste displacement fluid comprising the displacement fluid and at least one or more organic solutes (see lines 47-65 of col. 10); and (iii) repeating steps (i) and (ii) one or more times to continue to treat the aqueous solution (e.g., since two units 10a and 10b can be alternately cycled so that one is in use while the other is being regenerated as described on lines 24-26 of col. 12 and shown in FIG. 6). Modell et al fail to specify the filter media as 
	Concerning claim 22, Modell et al disclose treating the waste displacement fluid to separate the displacement fluid from at least one of the one or more organic solutes (e.g., in solvent recovery vessel 15, see from line 66 of col. 10 to line 14 of col. 11 and FIG. 5).
Regarding claim 23, Model et al disclose the displacement fluid as being a liquid (e.g., new critical liquid, see lines 47-65 of col. 10) and treating the waste displacement fluid includes subjecting the waste displacement fluid to conditions that vaporize the displacement fluid to provide a regenerated displacement fluid, but are such that at least one of the one or more organic solutes remain in a liquid or solid state (see from line 66 of col. 10 to line 14 of col. 11).
As to claim 25, Modell et al disclose the regenerated displacement fluid as being converted to a liquid and recycled to the regenerating step (e.g., via condenser 18 and pump 20 shown in FIG. 5, see lines 23-40 of col. 11).
Regarding claim 26, Modell et al disclose the regenerated displacement fluid as being collected and employed in a subsequent regeneration step (e.g., via flow line 13 shown in FIG. 5).

Regarding claim 28, Modell et al disclose supplying the first displacement fluid and the second displacement fluid in separate, successive steps in the case that the first and second displacement fluids have the same chemical composition (e.g., in a first treatment cycle and in a second treatment cycle following the first treatment cycle). Alternatively, Modell et al fail to specify supplying the first displacement fluid and the second displacement fluid in separate, successive steps in the case that the first and second displacement fluids have the same chemical composition, however, such a modification would have been obvious in order to avoid contaminating the first displacement fluid with the second displacement fluid as well as to avoid contamination of the first solute with the second solute.

Regarding claim 30, Modell et al disclose upon the filter media becoming saturated or partially saturated after step (i): (a) stopping the flow of the water supply containing the one or more organic solutes to the filter media 10a and switching the flow of the water supply containing the one or more organic solutes to a second filter media 10b for extracting organic solutes from the water supply (see lines 24-40 of col. 12 and FIG. 6); and (b) regenerating the filter media by supplying a gaseous or liquid displacement fluid to the filter media to extract organic solutes from the filter media (see lines 24-40 of col. 12 and FIG. 6); (ib) treating the water supply containing the one or more organic solutes with the second filter media until the second filter media becomes saturated or partially saturated (see paragraph 81); (iib) upon the second filter media becoming saturated or partially saturated (see lines 24-40 of col. 12 and FIG. 6): (a) stopping the flow of the water supply containing the one or more organic solutes to the second filter media and switching the flow of the water supply containing the one or more organic solutes back to the filter media to extract organic solutes from the water supply (see lines 24-40 of col. 12 and FIG. 6); and (b) regenerating the second media filter by supplying a gaseous or liquid displacement fluid to the second filter media to extract organic solutes from the second filter media (see lines 24-40 of col. 12 and FIG. 6). 
Regarding claim 31, Modell et al disclose repeating steps (ia), (ib), and (iib) (see lines 24-40 of col. 12 and FIG. 6).

Withdrawn Objections and Rejections
The objection to the drawings has been withdrawn in view of replacement drawing filed on 6/18/2021 of which has been approved by the examiner.
The objections to the disclosure have been withdrawn in view of the amendments to the specification filed on 6/18/2021.
The rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been withdrawn in view of applicant’s comments filed on 6/18/2021.
The rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 based upon Modell et al has been withdrawn in view of applicant’s amendment to independent claim 21 filed on 6/18/2021.

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773